PER CURIAM.
The main appeal is per curiam affirmed. The only issue meriting discussion is contained in the cross appeal. The- state in its brief argues that the trial court erred in failing to award restitution to the victim’s family for funeral expenses. The amount of that expense is $1,226.48. Under section 775.089(2)(d), Florida Statutes (1989), such an expense is assessable as restitution. Accordingly, we reverse on this issue and remand for further proceedings.
AFFIRMED IN PART; CROSS APPEAL REVERSED.
LETTS and WARNER, JJ., concur.
ANSTEAD, J., concurs specially with opinion.